It appears from the representations of the parties that on August 12, 1973, subsequent to the date on which a petition for grant of review pursuant to Article 67(b)(3), Uniform Code of Military Justice, 10 USC § 867(b)(3), was placed in military channels, petitioner died as a result of injuries sustained in a motor vehicle accident. By reason of this circumstance all further proceedings with respect to the general court-martial and the decision of the Court of Military Review in petitioner’s case are abated.
Accordingly, it is, by the Court, this 21st day of September 1973,
ORDERED:
That the "Motion to Set Aside Findings of Guilty and Sentence and to Dismiss Charges” be, and the same hereby is, granted.
The record of trial is returned to the Judge Advocate General, United States Navy, for appropriate disposition not inconsistent with this Order.